       Case 1:20-cr-00006-PB Document 135 Filed 03/08/21 Page 1 of 1



                       UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW HAMPSHIRE


USA

      v.                                       No. 20-cr-6-01 PB

Christopher Cantwell



                         CLERK’S CERTIFICATE TO
                        CIRCUIT COURT OF APPEALS

     I,Vincent Negron, Deputy Clerk of the United States District
Court for the District of New Hampshire, do hereby certify that the
following documents constitute the record on appeal to the First
Circuit Court of Appeals:

      DOCUMENTS NUMBERED: 132 - 135

     The Clerk’s Office hereby certifies the record and docket sheet
available through ECF to be the certified record and the certified
copy of the docket entries.

     Hearing and/or trial exhibits will be mailed to the First Circuit
Clerk’s Office upon specific request from the Circuit.



                                        IN TESTIMONY WHEREOF, I hereunto
                                        set my hand and affix the seal
                                        of said Court, at Concord, in
                                        said District, on this day,
                                        March 8, 2021

                                      '$1,(/-/<1&+, Clerk


                                      By: /s/ Vincent Negron, Deputy Clerk
                                            Mar 08, 2021
